—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered May 12, 1993, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*493Appellate review of the issue raised by the defendant was effectively waived by her as part of her plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.